           Case 2:18-cv-00490-JAM-KJN Document 248 Filed 03/05/21 Page 1 of 1



1
2
3
4
5
                             UNITED STATES DISTRICT COURT
6                           EASTERN DISTRICT OF CALIFORNIA
7
8     UNITED STATES OF AMERICA,                      Case No. 2:18-cv-490-JAM-KJN
9             Plaintiff,
10
      v.
11                                                      ORDER
12    THE STATE OF CALIFORNIA, et al.,

13            Defendants.
14
15         The Court GRANTS the parties’ stipulation (ECF No. 247) and sets the

16   remaining schedule as follows:

17          1. The Parties’ status-conference statement currently due on March 15, 2021

18             shall now be filed on or before April 5, 2021.

19          2. The March 23, 2021 hearing on the parties’ motions shall be continued to
20             April 20, 2021 at 1:30 p.m.
21         IT IS SO ORDERED.

22
23   DATED: March 4, 2021              /s/ John A. Mendez
24                                     THE HONORABLE JOHN A. MENDEZ
25                                     UNITED STATES DISTRICT COURT JUDGE
26
27
28


                                              -1-
